      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 1 of 20



 1   CERA LLP                                          DUNCAN FIRM, P.A.
     Solomon B. Cera (SBN 099467)                      James H. Bartolomei III (SBN 301678)
 2   Pamela A. Markert (SBN 203780)                    809 W. 3rd Street
 3   595 Market Street, Suite 1350                     Little Rock, AR 72201
     San Francisco, CA 94105                           Telephone: (501) 228-7600
 4   Telephone: (415) 777-2230                         Email: james@duncanfirm.com
     Email: scera@cerallp.com
 5   Email: pmarkert@cerallp.com
 6   LAW OFFICES OF TODD M. FRIEDMAN, P.C.             HOBEN LAW
 7   Todd Friedman (SBN 216752)                        Bryan D. Hoben (Admitted pro hac vice)
     Adrian R. Bacon (SBN 280332)                      1112 Main Street
 8   21550 Oxnard Street, Suite 780                    Peekskill, NY 10566
     Woodland Hills, CA 91367                          Telephone: (347) 855-4008
 9   Telephone: (877) 206-4741                         Email: bryan@hobenlaw.com
     Email: tfriedman@toddflaw.com
10
     Email: abacon@toddflaw.com
11
     Attorneys for Plaintiffs and the Proposed Class
12

13                              UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15
     ALEXIS HUNLEY and MATTHEW SCOTT                    Case No. 3:21-cv-03778-CRB
16   BRAUER, Individually and On Behalf of All
     Others Similarly Situated,                         PLAINTIFFS’ MEMORANDUM OF LAW IN
17
                                  Plaintiffs,           OPPOSITION TO DEFENDANT’S MOTION TO
18                                                      DISMISS
                   V.
19                                                      DATE:    OCTOBER 14, 2021
     INSTAGRAM, LLC,                                    TIME:    10:00 A.M.
20
                                                        CTRM:    6, 17TH FLOOR
21                                                      JUDGE:   HONORABLE CHARLES R. BREYER
                                  Defendant.
22

23

24

25

26

27

28


     PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                              CASE NO. 3:21-CV-03778-CRB
          Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 2 of 20



 1                                                     TABLE OF CONTENTS

 2                                                                                                                                        Page(s)

 3   SUMMARY OF ARGUMENT ...................................................................................................... iv
 4   I.       INTRODUCTION ............................................................................................................... 1
 5   II.      STATEMENT OF FACTS .................................................................................................. 3
 6   III.     STANDARD OF REVIEW ................................................................................................. 5
 7   IV.      ARGUMENT ....................................................................................................................... 6
 8            A.        The Server Test Does Not Apply To The Facts Of This Case ................................. 7
 9            B.        Courts Have Declined To Apply The Server Test To Substantially Similar
                        Facts ....................................................................................................................... 10
10
              C.        The Server Test is Also Inconsistent with the US Supreme Court’s Intervening
11                      Decision in Aereo ................................................................................................... 13
12   V.       CONCLUSION .................................................................................................................. 14
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          -i-
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                                                CASE NO. 3:21-CV-03778-CRB
       Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 3 of 20



 1                                                  TABLE OF AUTHORITIES

 2   CASES
 3   American Broadcasting Companies, Inc. v. Aereo, Inc.,
           573 U.S. 431 (2014) ............................................................................................ iv, 6, 13, 14
 4
     Arista Records, LLC v. Doe 3,
 5          604 F.3d 110 (2d Cir.2010) .................................................................................................. 6
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) .................................................................................... 5
 6
     Bell Atl. Corp. v. Twombly,
 7           550 U.S. 544, 570 (2007) ..................................................................................................... 5
 8   Cafasso, U.S. ex rel. v. General Dynamics C4 Systems, Inc.,
            637 F.3d 1047 (9th Cir. 2011).............................................................................................. 5
 9
     Cahill v. Liberty Mutual Ins. Co.,
10           80 F.3d 336 (9th Cir. 1996).................................................................................................. 5
     Capitol Records, LLC v. ReDigi Inc.,
11
            934 F. Supp. 2d 640 (S.D.N.Y. 2013), aff'd, 910 F.3d 649 (2d Cir. 2018).......................... 6
12   Carell v. Case Shubert,
            104 F. Supp. 2d 236 (S.D.N.Y. 2000) .................................................................................. 6
13
     Free Speech Sys., LLC v. Menzel,
14          390 F. Supp. 3d 1162 (N.D. Cal. 2019) ........................................................................ iv, 12
15   Goldman v. Breitbart News Network, LLC,
           302 F. Supp. 3d 585 (S.D.N.Y. 2018) ............................................................... iv, 11, 12, 13
16
     Kelly v. L.L. Cool J.,
17           145 F.R.D. 32 (S.D.N.Y. 1992), aff’d, 23 F.3d 398 (2d Cir. 1994)..................................... 6
     Khoja v. Orexigen Therapeutics, Inc.,
18
            899 F.3d 988 (9th Cir. 2018)................................................................................................ 3
19   Leader’s Institute, LLC v. Jackson,
            2017 WL 5629514 (N.D. TX. Nov. 22, 2017) ................................................................... 12
20
     Louis Vuitton Malletier, S.A. v. Akanoc Solutions, Inc.,
21          591 F.Supp.2d 1098 (N.D. Cal. 2008) ................................................................................. 7
22   N.Y. Times Co. v. Tasini,
            533 U.S. 483 (2001) ........................................................................................................... 13
23
     Nakada + Assocs., Inc. v. City of El Monte,
24         2017 WL 2469977 (C.D. Cal. June 2, 2017) ..................................................................... 10
     Nicklen v. Sinclair Broadcast Group, Inc., et al.,
25
            2021 WL 3239510 (S.D. N.Y. July 30, 2021) .......................................................... iv, 2, 10
26   Perfect 10 v. Google, Inc.,
            416 F. Supp. 2d 828 (C.D. Cal. 2006).................................................................................. 9
27
     Perfect 10, Inc. v. Amazon.com, Inc.,
28          508 F.3d 1146 (9th Cir. 2007)..................................................................................... passim

                                                                       - ii -
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                                          CASE NO. 3:21-CV-03778-CRB
        Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 4 of 20



 1   Range Rd. Music, Inc. v. E. Coast Foods, Inc.,
           668 F.3d 1148 (9th Cir. 2012).............................................................................................. 5
 2
     Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011) .................................................................................. 5
 3
     Sybersound Records, Inc. v. UAV Corp.,
 4          517 F.3d 1137 (9th Cir. 2008).............................................................................................. 6
     Texaco, Inc. v. Ponsoldt,
 5
           939 F.2d 794 (9th Cir. 1991)................................................................................................ 5
 6   Totally Her Media, LLC v. BWP Media USA, Inc.,
             2015 WL 12659912 (C.D. Cal. Mar. 24, 2015) ................................................................. 10
 7
     STATUTES
 8
     17 U.S.C. § 101 .......................................................................................................................... 6, 11
 9   17 U.S.C. § 106 ............................................................................................................................ 1, 6
10   OTHER AUTHORITIES

11   Timothy B. Lee, Instagram just threw users of its embedding service under the bus, Ars Technica,
           June 4, 2020 ......................................................................................................................... 3
12   RULES
13   Federal Rule of Civil Procedure
14              Rule 12(b)(6) ........................................................................................................................ 5

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                           - iii -
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                                                  CASE NO. 3:21-CV-03778-CRB
       Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 5 of 20



 1                                     SUMMARY OF ARGUMENT

 2          Defendant Instagram, LLC’s motion to dismiss (the “Motion”) does not challenge the

 3   sufficiency of Plaintiffs’ claims, but instead misapplies and attempts to improperly expand the so-

 4   called “Server Test” set forth in Perfect 10, Inc. v. Amazon.Com, Inc., 508 F.3d 1146 (9th Cir.

 5   2007) (“Perfect 10”), in an effort to shield itself from liability for aiding rampant copyright

 6   infringement. But, the Server Test is not found in the plain statutory text of the Copyright Act as

 7   it relates to the display right. Moreover, the Server Test has not been applied in cases, as here,

 8   involving online media organizations. See, e.g., Free Speech Sys., LLC v. Menzel, 390 F. Supp.

 9   3d 1162 (N.D. Cal. 2019); Goldman v. Breitbart News Network, LLC, 302 F. Supp. 3d 585

10   (S.D.N.Y. 2018); Nicklen v. Sinclair Broadcast Group, Inc., et al., 2021 WL 3239510 (S.D.N.Y.

11   July 30, 2021). Further, a Supreme Court decision supercedes Perfect 10 by finding that a

12   practical, functional perspective -- and not hyper technicalities -- determine whether a particular

13   mode of content delivery is infringing a copyrighted work. See American Broadcasting

14   Companies, Inc. v. Aereo, Inc., 573 U.S. 431 (2014).

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      - iv -
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                 CASE NO. 3:21-CV-03778-CRB
          Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 6 of 20



 1   I.       INTRODUCTION

 2            This case poses a simple question: should one of the world’s largest online tech

 3   companies profit from its own knowing assistance in the infringements of copyrighted works by

 4   third party online media companies? The answer must be a resounding “no” because embedding,

 5   in the context of this case, creates a display right violation under the Copyright Act. Simply put,

 6   Defendant Instagram, LLC (“Defendant” or “Instagram”) should not be permitted to avoid

 7   liability for its alleged policy and practice of encouraging, assisting, and facilitating third parties’

 8   use of Instagram’s “embedding” tool to cause the unauthorized display of Instagram users’

 9   copyrighted works onto third-party publishers’ websites.

10            Plaintiffs have plausibly alleged that when a third party embeds copyrighted works from

11   Instagram without authorization, Instagram thereby participates in the violation of their display

12   right. Instagram does not challenge the sufficiency of the allegations underlying Plaintiffs’

13   claims, nor does it suggest that secondary liability does not exist for those who, like Instagram,

14   facilitate the misappropriation of intellectual property rights. Rather, the sole basis for its Motion

15   lies in its misguided reliance on, and misapplication of, the so-called “Server Test” set forth in

16   Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146 (9th Cir. 2007) (“Perfect 10”), a case that

17   was decided three years before Instagram launched in October 2010.

18            The Server Test excuses illicit uses of copyrighted work where the alleged infringer does

19   not physically possess the work, i.e., a JPEG file. But the Server Test fails to address a copyright

20   holder’s “display right,” a co-equal right in the copyright holder’s exclusive “bundle of rights,”

21   alongside the rights of “reproduction,” “distribution” and others. 1 Critically, nowhere does the

22   Copyright Act predicate the ability to “display” a copyrighted work on requiring a party’s

23   physical possession of the work. Thus, application of the Server Test here would ignore the fact

24   that, in our current digital age, it is quite possible for one to cause the display of a copyrighted

25   photograph without ever having possession of it. Not surprisingly, the gross inequities created by

26   subordinating one of a copyright holders’ rights to another has resulted in the Server Test being

27
     1
         See 17 U.S.C. § 106.
28

                                                       -1-
         PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                CASE NO. 3:21-CV-03778-CRB
         Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 7 of 20



 1   heavily criticized and increasingly abandoned by courts throughout the nation. 2

 2             By invoking the Server Test to negate the primary infringements of Plaintiffs’ copyrighted

 3   photos, Instagram essentially asks this Court to establish a categorical, per se rule that divests all

 4   copyright holders of their exclusive display right each time a third-party website publisher

 5   embeds a copyrighted work from Instagram into its website without authorization. In other

 6   words, “embedding” copyrighted content from Instagram would never result in an infringement

 7   of the display right. If adopted by this Court, such an application of the Server Test would

 8   eviscerate exclusive intellectual property rights for copyright holders in the modern internet age.

 9             Its inherent flaws aside, the Server Test as established in Perfect 10 and its progeny is not

10   applicable to the facts of this case. Perfect 10 specifically concerns internet search engine (e.g.,

11   Google) queries and viewing copyrighted images if a user clicks on a link. Instagram is not a

12   search engine. The primary infringements alleged here were acts undertaken by online media

13   companies which actively decided to embed Plaintiffs’ copyrighted content into posts or articles

14   on their commercial websites. See Complaint for Damages Based on Copyright Infringement.

15   ¶¶33-44. 3 ECF No. 1. This is far afield from application of the Server Test in Perfect 10 only in

16   the search engine context. Instagram’s reframing and contorting the facts of this case to fit the

17   Server Test should be rejected.

18             Ironically, but most strikingly, in attempting to use the Server Test as a liability shield,

19   Instagram claims the Primary Infringers have not themselves infringed by embedding plaintiffs’

20   photos without permission. However, Instagram’s own public admissions warn embed users such

21   as the Primary Infringers that they should not embed the work of Instagram users without

22   necessary permissions from the copyright holder. Moreover, Instagram acknowledges publicly

23
     2
       For example, very recently, the Honorable Jed S. Rakoff of the Southern District of New York
24   denied a motion to dismiss a case analogous to the one at bar, ruling that Plaintiff, a well-known
     wildlife photographer, had plausibly alleged viable copyright infringement claims when third
25   party media companies (Sinclair Broadcast Group Inc. et. al.) embedded a copyrighted video
     from Facebook, Instagram’s corporate parent, thereby violating the display right of the Copyright
26
     Act. Nicklen v. Sinclair Broadcast Group, Inc., et al., 2021 WL 3239510 (S.D.N.Y. July 30,
27   2021).
     3
         All references hereafter to “¶ __” are to paragraphs of the Complaint.
28

                                                         -2-
         PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                  CASE NO. 3:21-CV-03778-CRB
         Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 8 of 20



 1   that, while it retains the right or option to grant a sublicense when a user signs up for Instagram, 4

 2   Instagram has never granted a third party a sublicense to embed a user’s work. ¶42. See also

 3   Timothy B. Lee, Instagram just threw users of its embedding service under the bus, Ars Technica

 4   (June 4, 2020, 2:32 PM), https://arstechnica.com/tech-policy/2020/06/instagram-just-threw-

 5   users-of-its-embedding-api-under-the-bus/.

 6            Dismissal here would sanction a broad expansion of the Server Test, ushering in an

 7   inequitable "rights grab” for social media tech companies and allowing both primary and

 8   secondary infringers to profit from the unauthorized display of copyrighted works, while robbing

 9   copyright holders of potential licensing opportunities for those works. Instagram invites this

10   Court to conflate copyright owners’ exclusive rights in ways that were never intended under the

11   plain language of the Copyright Act (or Perfect 10) as a means of avoiding accountability for the

12   role Instagram plays in causing copyright infringements on a mass scale. Accordingly, the

13   Motion should be denied.

14   II.      STATEMENT OF FACTS

15            Plaintiffs filed this class action on behalf of themselves and other similarly situated

16   persons and entities whose registered copyright works were uploaded to Instagram, and

17   subsequently were caused to be displayed on third-party websites without their consent, via

18   Instagram’s embedding tool. ¶62. Causes of action are alleged for Inducement of Copyright

19   Infringement, Contributory Copyright Infringement, and Vicarious Copyright Infringement.

20   ¶¶68-95.

21            Plaintiffs’ well pled complaint alleges that each Plaintiff owns validly registered photos

22   that were posted to their respective Instagram accounts and at some point, those photos were

23   separately embedded by Time.com and Buzzfeed.com from Instagram (each alleged to be a

24   4
       Plaintiff objects to Instagram’s attempt to introduce a current version of its Terms of Use
25   attached at Exhibit 1 on the Declaration of Allyson R. Bennett in Support of Defendant’s Motion
     to Dismiss Complaint dated July 16, 2021 beyond its mere existence. ECF No. 16-1. The Class
26   Period is July 1, 2013 to the present (¶62) and Defendant provides no foundation to establish that
     the Terms of Use cited in its brief existed during the entire Class Period or what facts it intends to
27   assert from the document. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1003 (9th
     Cir. 2018) (It “is improper to assume the truth of an incorporated document if such assumptions
28   only serve to dispute facts stated in a well-pleaded complaint.”).
                                                       -3-
         PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                CASE NO. 3:21-CV-03778-CRB
       Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 9 of 20



 1   “Primary Infringer” with respect to Instagram’s alleged secondary infringement) without

 2   authorization from Plaintiffs, thereby violating the display right. ¶¶11-12. While the Primary

 3   Infringers’ acts are wrongful as alleged, this case seeks to expose the core root of the problem:

 4   Instagram itself. Plaintiffs allege that Instagram’s embedding tool caused infringements of

 5   Plaintiffs’ respective display rights as part of a widespread, for-profit practice facilitated by

 6   Instagram (and its parent company Facebook, Inc.), and for which Instagram is culpable.

 7   Plaintiffs further allege that Instagram created and encouraged the use of its embedding tool to

 8   generate significant revenue. ¶48. It did so knowing that copyright holders would publish their

 9   valuable copyrighted works on Instagram and that third party publishers would use its embedding

10   tool to display copyrighted works without permission from their holders, or from Instagram itself.

11   ¶¶37, 41-42. In other words, Instagram encouraged its users to upload their images to

12   Instagram’s servers and at the same time Instagram regularly and systematically solicited third

13   party media companies to embed those images, thereby infringing each copyright holder’s

14   exclusive display right. ¶38.

15          Only in June 2020, after a seven-year period of reckless disregard for copyright owners,

16   did Instagram publicly admit that third parties required a license or permission from copyright

17   holders to embed copyrighted works. ¶6. Nonetheless, at all relevant times, Instagram also failed

18   to provide copyright holders any means or tools to track or search for potential infringements of

19   their works facilitated by the embedding tool. ¶39. Instagram’s actions secondarily violated

20   Plaintiffs’ exclusive display rights, for Instagram’s financial benefit, and allowed third party

21   publishers to freely embed copyrighted works onto their websites without paying licensing fees or

22   obtaining the requisite permission from the holder or Instagram. ¶¶7, 10, 46-48.

23          Instagram’s efforts have diluted the value of copyrighted works by usurping licensing

24   opportunities and the market for copyright holders by violating their display right. Instagram was

25   aware of and recklessly disregarded the fact that third-party website publishers never obtained

26   permission from Instagram or from the copyright holders to display copyrighted works via the

27   embedding tool. ¶¶4, 48, 53. In fact, Instagram intentionally and systematically handled,

28   controlled, made reference to, and used valuable copyrighted works with the intent and

                                                       -4-
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                   CASE NO. 3:21-CV-03778-CRB
      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 10 of 20



 1   knowledge that third party online publishers were embedding those works without ever obtaining

 2   a license from the copyright owners, which in turn created significant revenue-generating events

 3   for Instagram arising from the known infringing activity of third parties. Id. The causes of action

 4   for secondarily liability are properly alleged and the Motion should accordingly be denied.

 5   III.    STANDARD OF REVIEW

 6           A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is properly granted only where

 7   the complaint fails to assert “enough facts to state a claim to relief that is plausible on its face.”

 8   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). See also Cafasso, U.S. ex rel. v. General

 9   Dynamics C4 Systems, Inc., 637 F.3d 1047, 1055 (9th Cir. 2011) (plausibility standard does not

10   require “the who, what, when, where and how of the misconduct alleged.”). Nor is “[t]he

11   standard at this stage...that plaintiff’s explanation must be true or even probable.” Starr v. Baca,

12   652 F.3d 1202, 1216-17 (9th Cir. 2011). Claims have “facial plausibility when the plaintiff

13   pleads factual content that allows the court to draw the reasonable inference that the defendant is

14   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

15   550 U.S. at 556).

16           On a Rule 12(b)(6) motion, courts are to accept well pled factual allegations as true,

17   drawing all reasonable inferences in the favor of the nonmoving party. Cahill v. Liberty Mutual

18   Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). If the Court grants a motion to dismiss, but the

19   complaint can be amended, the Court should grant leave to amend. Texaco, Inc. v. Ponsoldt, 939

20   F.2d 794, 798 (9th Cir. 1991).

21           There can be no reasonable dispute here that Plaintiffs have properly alleged the requisite

22   primary copyright infringements. “To establish a prima facie case of copyright infringement, a

23   plaintiff must demonstrate (1) ownership of a valid copyright, and (2) copying of constituent

24   elements of the work that are original.” Range Rd. Music, Inc. v. E. Coast Foods, Inc., 668 F.3d

25   1148, 1153 (9th Cir. 2012). Allegations must include “(1) which original works are the subject of

26   the copyright claim; (2) that plaintiff owns the copyrights in those works; (3) that the copyrights

27   have been registered in accordance with the statute; and (4) ‘by what acts during what time’ the

28   defendant infringed the copyright.” Carell v. Case Shubert, 104 F. Supp. 2d 236, 250 (S.D.N.Y.

                                                       -5-
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                    CASE NO. 3:21-CV-03778-CRB
         Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 11 of 20



 1   2000) (quoting Kelly v. L.L. Cool J., 145 F.R.D. 32, 36 (S.D.N.Y. 1992), aff’d, 23 F.3d 398 (2d

 2   Cir. 1994)). Plaintiffs have pled all necessary elements to establish an underlying copyright

 3   infringement claim. ¶¶11, 12, 69-70. As explained below, the secondary liability allegations are

 4   sufficient as well.

 5   IV.      ARGUMENT

 6            Plaintiffs plausibly plead that each of the Primary Infringers displayed Plaintiffs’

 7   copyrighted photographs in violation of the Copyright Act. Section 106 of the Copyright Act

 8   (the “Act”) grants copyright owners the exclusive public display right and control of the

 9   economic value of their work. Id. “Public display includes ‘show[ing] a copy of [a work], either

10   directly or by means of a film, slide, television image, or any other device or process.’ Id. § 101.”

11   Capitol Records, LLC v. ReDigi Inc., 934 F. Supp. 2d 640, 652 (S.D.N.Y. 2013), aff'd, 910 F.3d

12   649 (2d Cir. 2018). Plaintiffs establish prima facie copyright infringement based on ownership of

13   valid, registered copyrighted photographs, and Primary Infringers’ unauthorized displays of these

14   copyrighted works. ¶¶68-95. “The owner of a copyright has the exclusive right to -- or to license

15   others to -- reproduce, perform publicly, display publicly, prepare derivative works of, and

16   distribute copies of, his copyrighted work.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 117 (2d

17   Cir.2010) (citing 17 U.S.C. § 106); see also American Broadcasting Companies, Inc. v. Aereo,

18   Inc., 573 U.S. 431 (2014); 5 Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1145 fn. 3

19   (9th Cir. 2008). Plaintiffs thus satisfy all requirements for establishing primary copyright

20   violations of Primary Infringers.

21            Not surprisingly, Instagram does not challenge the sufficiency of the Complaint’s

22   allegations in this regard. Rather, its entire argument is an attempt to nullify the predicate

23   infringements by claiming that, because the Primary Infringers used Instagram’s embedding tool

24   to display Plaintiffs’ copyrighted photos and the actual digital file of the copyrighted work was

25   stored on Instagram’s servers, not the computer servers of the Primary Infringers, there can be no

26   5
       Despite technological complexity concerning the “behind-the-scenes” delivery of images, a
     defendant violates the exclusive right to “show [an audiovisual work's] images in any sequence,”
27
     because “whether Aereo transmits from the same or separate copies, it ... shows the same images
28   and makes audible the same sound.” Simply put, to “show a copy” is to display it. Am. Broad.
     Companies, Inc. v. Aereo, Inc., 573 U.S. 431, 441-48 (2014), citing 17 U.S.C. § 101.
                                                       -6-
         PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                               CASE NO. 3:21-CV-03778-CRB
      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 12 of 20



 1   violation of the display right. Instagram offers no further basis for dismissal other than its gross

 2   misapplication and expansion of the Server Test to facts that do not apply. Simply put,

 3   embedding technology was not at issue in Perfect 10. Instead, the Court there sought to balance

 4   the utilitarian value of a search engine such as Google to society at large as a policy

 5   consideration. Instagram has misapplied the Server Test because Instagram is not a search engine

 6   and the policy considerations animating the Perfect 10 decision do not apply here. Expanding the

 7   Server Test in such a manner would eviscerate and undermine several critical rights under the

 8   Copyright Act, most notably the exclusive display right.

 9          Courts in the Ninth Circuit and others have rightfully either been skeptical of endorsing an

10   expansion of the Server Test beyond search engines or outright rejected its application for

11   embedded copyrighted works. This is because creating an expansion of rights that conflict with

12   the plain language and objective intent of the Copyright Act would lead to inequitable results, and

13   an erosion of both the letter and the spirit of the Act. Here, Plaintiffs do not seek to completely

14   overrule the Server Test as it applies to the Googles of the world. Instead, they seek a more

15   limited, narrower, and restricted -- but fairer -- application of the Server Test for a social media

16   photo company such as Instagram which is in the business and has been trusted with the privilege

17   of storing, handling and displaying other people’s copyrighted works.

18          A.      The Server Test Does Not Apply To The Facts Of This Case

19          “All theories of secondary liability for copyright and trademark infringement require some

20   underlying direct infringement by a third party.” Louis Vuitton Malletier, S.A. v. Akanoc

21   Solutions, Inc., 591 F.Supp.2d 1098, 1104 (N.D. Cal. 2008). Despite it being facially apparent

22   from the Complaint that Plaintiffs’ copyrights were publicly displayed by third parties which

23   lacked authorization or a license, and that Instagram provided the means by which such

24   infringement could occur, Instagram asks this Court to dismiss this case through a gross

25   expansion of the Server Test. Under the Server Test, a website publisher such as Google.com

26   displays an image by “using a computer to fill a computer screen with a copy of the photographic

27   image fixed in the computer's memory.” Perfect 10, 508 F.3d at 1160.

28          In contrast, when a website publisher embeds an image (such as with Instagram), HTML

                                                      -7-
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                  CASE NO. 3:21-CV-03778-CRB
      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 13 of 20



 1   code “gives the address of the image to the user's browser” and the browser “interacts with the

 2   [third-party] computer that stores the infringing image.” Id. Instagram asks this Court to

 3   conclude that, because the Primary Infringers used Instagram’s embedding tool to display

 4   Plaintiffs’ copyrighted photographs on their websites without permission, instead of directly

 5   hosting the photos on the Primary Infringers’ servers, that this is protected conduct. However, the

 6   Ninth Circuit has not drawn such a bright line, and a close reading of Perfect 10 supports a

 7   narrower application, especially regarding the allegations made against Instagram here.

 8          In Perfect 10, the Ninth Circuit considered a claim of direct infringement of the display

 9   right against Google based on the operation of Google Image Search, which is a search engine for

10   photos. Google used “in-line linking” to display full-size, infringing copies of photos in its search

11   results that were sourced from third-party websites where the photos were physically stored.

12   Perfect 10, 508 F.3d at 1155-56. Although Google did not store the file of the photo itself, the

13   HTML code on Google’s webpage directed the user’s web browser to retrieve the photo from the

14   third-party sites and to display those photos in the user’s browser window. Id. at 1156. From a

15   user’s perspective, the “window appear[ed] to be filled with a single integrated presentation.” In

16   actuality, however, the window displayed a photo that was hosted on a third-party website,

17   framed by content from Google’s own website. Id.

18          The Ninth Circuit concluded that Google did not display the images at issue because its

19   computers “d[id] not store the photographic images” themselves. Id. at 1160. With little attempt

20   to square its reasoning with the Copyright Act’s plain language reflecting the original intent of

21   Congress, the Ninth Circuit found that Google’s use of HTML instructions to “direct a user’s

22   browser to a website publisher’s computer that stores the full-size photographic image” was “not

23   equivalent to showing a copy,” even if the image appeared to the user as part of the Google

24   website. Id. at 1161. Accordingly, whether a website publisher is directly liable for infringement

25   of the display right appeared to turn on the technical distinction of whether an image is hosted on

26   the publisher’s own server, or is instead visible on the website’s visual display from a third-party

27   location.

28          Perfect 10’s reasoning was highly fact-driven and is clearly not applicable here with

                                                     -8-
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                 CASE NO. 3:21-CV-03778-CRB
      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 14 of 20



 1   regard to Instagram, a platform which did not exist in 2007. In Perfect 10, the technology at issue

 2   was the operation of an Internet search engine (similar to an online library catalogue), the express

 3   purpose of which the Court described as facilitating access and directing users to other locations

 4   on the Internet. According to the underlying district court opinion, because Google Image Search

 5   operated “[m]erely to index the web so that users can more readily find the information they

 6   seek,” it “should not constitute direct infringement.” Perfect 10 v. Google, Inc., 416 F. Supp. 2d

 7   828, 844 (C.D. Cal. 2006), aff’d in relevant part sub nom., Perfect 10, 508 F.3d 1146; see also

 8   Perfect 10, 508 F.3d at 1154 (describing the case as involving “efforts to stop an Internet search

 9   engine from facilitating access to infringing images”). As the Court viewed it, application of a

10   “Server Test” in that context would “maintain[], however uneasily, the delicate balance for which

11   copyright law strives -- i.e., between encouraging the creation of creative works and encouraging

12   the dissemination of information.” Perfect 10, 416 F. Supp. 2d at 844.

13          The Perfect 10 district court implied that its endorsement of the Server Test was a policy

14   judgment and did not hold that the test was appropriate for every case. In adopting the test, the

15   Court expressly acknowledged that application of the test was “susceptible to extreme or dubious

16   results.” Perfect 10, 415 F. Supp. 2d at 839. Significantly, the Court acknowledged that Google

17   and Amazon did not host the offending material, they merely operated search engines whereby

18   Internet users could search for content and potentially access third party websites of entities

19   which themselves were misappropriating the copyrighted material. Id.

20          Importantly, the Server Test, as applied in Perfect 10, was not used as the means by which

21   secondary liability (i.e. the liability sought to be imposed by Plaintiffs in the case at bar) could be

22   avoided. Rather, there, direct infringement was “undisputed.” Perfect 10, 508 F.3d at 1169-70.

23   Accordingly, the infringement question presented in Perfect 10 concerned matters not raised in

24   Instagram’s Motion, namely whether there was contributory or vicarious infringement. Instagram

25   does not challenge these allegations because Plaintiffs have sufficiently pled secondary liability

26   arising from Instagram’s conduct.

27          Finally, Instagram’s additional cited authority (Motion at 9) involves inapposite cases

28   because those cases did not involve embedding, and thereby displaying, copyrighted photographs.

                                                       -9-
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                   CASE NO. 3:21-CV-03778-CRB
      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 15 of 20



 1   In Nakada + Assocs., Inc. v. City of El Monte, 2017 WL 2469977 (C.D. Cal. June 2, 2017), the

 2   defendant displayed hyperlinks, not photos, to other websites that contained the plaintiff’s

 3   copyrighted material. In Totally Her Media, LLC v. BWP Media USA, Inc., 2015 WL 12659912

 4   (C.D. Cal. Mar. 24, 2015), the plaintiff sought to divest the defendant of its DMCA Section 512

 5   safe harbor immunity for service providers, which would have the effect of making the defendant

 6   a primary infringer in the case. While both decisions do cite from cases in the Perfect 10 progeny,

 7   neither employs the Server Test.

 8           In sum, Perfect 10 is factually distinguishable from this case and the Server Test should

 9   not be expanded beyond the facts of Perfect 10.

10           B.     Courts Have Declined To Apply The Server Test To Substantially Similar
                    Facts
11

12           A number of courts have been presented with facts similar to this case and have

13   distinguished Perfect 10 and limited its application to search engines. This Court should do the

14   same.

15           Just two weeks after Instagram filed its Motion, Judge Rakoff of the Southern District of

16   New York issued an opinion and order denying defendants’ motion to dismiss a case addressing a

17   substantially similar issue as to whether embedding a copyrighted video from Facebook violated

18   the display right under the Copyright Act. See Nicklen v. Sinclair Broadcast Group, Inc., et al.,

19   2021 WL 3239510 (S.D. N.Y. July 30, 2021). The court found that the defendants were plausibly

20   in violation of Plaintiff Nicklen’s display right as alleged in his complaint for their infringing acts

21   of using Facebook’s embedding tool to publish a copyrighted video on numerous third party

22   websites without authorization from the copyright holder. Id. at *7. Plaintiff captured footage of

23   a starving polar bear and posted his copyrighted video to Instagram and Facebook. Thereafter,

24   the defendants used the Facebook embed tool to display Nicklen’s copyrighted video on

25   numerous individual, unique websites of television stations without license or authorization from

26   Plaintiff. The defendants argued, under the Server Test born in Perfect 10, that because each

27   website did not store or possess the video file on any of the Sinclair Defendants’ servers, but

28   instead only used the Facebook embed tool, they did not “display” the video within the meaning

                                                      - 10 -
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                  CASE NO. 3:21-CV-03778-CRB
      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 16 of 20



 1   of the Copyright Act. Id. at *4. The court disagreed, in pointed fashion.

 2          Judge Rakoff ruled that under the plain language of the Copyright Act, “[t]o ‘display’ a

 3   work means to show a copy of it, either directly or by means of a film, slide, television image, or

 4   any other device or process or, in the case of a motion picture or other audiovisual work, to show

 5   individual images nonsequentially.” Id. at *3, citing 17 U.S.C. § 101. The Nicklen court

 6   concluded that under a plain, textual analysis, “a defendant violates an author's exclusive right to

 7   display an audiovisual work publicly when the defendant without authorization causes a copy of

 8   the work, or individual images of the work, to be seen -- whether directly or by means of any

 9   device or process known in 1976 or developed thereafter” and held that the statute was and

10   should be technologically neutral. Under this reasoning, “[t]he Copyright Act's text and history

11   establish that embedding a video on a website ‘displays’ that video, because to embed a video is

12   to show the video or individual images of the video nonsequentially by means of a device or

13   process.” Id.

14          The defendants in Nicklen argued that the Server Test does not distinguish embedding

15   from displaying copyrighted material, and sought to expand Perfect 10 to their direct

16   infringements. Id. at *4. The court found the Server Test to be contrary to the text and legislative

17   history of the Copyright Act for a number of powerfully persuasive reasons, including

18   “Congress's endeavor to ensure that the full 'bundle' of exclusive rights will address evolving

19   modes of exploitation of works.” Id. (citation omitted). Notable, however, were the

20   distinguishing facts that the court observed should limit the Perfect 10 holding to search engines:

21   “(1) the defendant operated a search engine and (2) the copyrighted images were displayed only if

22   a user clicked on a link.” Id. citing Goldman v. Breitbart News Network, LLC, 302 F. Supp. 3d

23   585, 595 (S.D.N.Y. 2018) (distinguishing Perfect 10 on these grounds in which a photo of Tom

24   Brady was embedded from Twitter onto numerous media websites and the Server Test was not

25   applied to embedding). Given that neither Facebook, nor the third party primary infringer-

26   equivalent defendants (the numerous website publishers) were acting as search engines or online

27   libraries, and given that no viewer intervention was required to display the copyrighted work, the

28   Nicklen court found that defendants’ causing the display of the copyrighted work was identical to

                                                     - 11 -
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                 CASE NO. 3:21-CV-03778-CRB
      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 17 of 20



 1   how it would appear had the work been stored on its own servers and shown on its websites

 2   through nearly identical HTML code. Id. at 4. Judge Rakoff found the Server Test’s distinction

 3   to be without application to a fact pattern such as Facebook embedding. “An individual still

 4   image from the Video awaits Sinclair readers whether they click the image to play the video or

 5   not. Thus, Perfect 10’s test is a poor fit for this case, and the Court declines to adopt it.” Id. As

 6   such, application of the Server Test to absolve Instagram -- like its parent Facebook (which uses

 7   the same embed code technology), would entirely undermine the exclusive display right under the

 8   Copyright Act.

 9          Judge Rakoff is not alone in applying a narrow application of the Server Test to copyright

10   cases. Recently, a court in this district found defendant’s reliance on Perfect 10 problematic since

11   they did not cite any “case applying the Perfect 10 server test outside of the context of search

12   engines” such as Google. See Free Speech Sys., LLC v. Menzel, 390 F. Supp. 3d 1162, 1172

13   (N.D. Cal. 2019) (Orrick, J.). In Leader’s Institute, LLC v. Jackson, 2017 WL 5629514 (N.D.

14   TX. Nov. 22, 2017), the court distinguished Perfect 10 on nearly identical grounds. The court

15   observed that displaying copyrighted works online through a method similar to embedding where

16   users would visibly see copyrighted material on the infringers’ web domain, was substantively

17   different from a mere hyperlink that required additional user action to access and view the

18   copyrighted work, and declined to expand the Server Test. Leader’s Institute at *11.

19          In another similar recent case, Goldman v. Breitbart News Network, LLC, 302 F. Supp. 3d

20   at 595, the court directly addressed the embed question in a copyright holder’s favor by holding,

21   “when defendants caused the embedded Tweets to appear on their websites, their actions violated

22   plaintiff's exclusive [copyright] display right; the fact that the image was hosted on a server

23   owned and operated by an unrelated third party (Twitter) does not shield them [the Primary

24   Infringers] from this result.” Id. at 586. “Most importantly, nowhere in the plain textual reading

25   of the Copyright Act is “possession of work” mentioned – contrary to the “Server Test” – “as a

26   prerequisite for infringement.” Id. at 592. As Goldman held, neither “the text or purpose of the

27   Copyright Act suggest[s] that physical possession of an image is a necessary element to its

28

                                                      - 12 -
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                  CASE NO. 3:21-CV-03778-CRB
         Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 18 of 20



 1   display for purposes of the Act.” Id. at 594. 6 Rather, what is important is whether the alleged

 2   infringer is itself presenting the copyrighted work to members of the public. The Goldman court

 3   granted partial summary judgment in favor of the copyright holder, rejecting application of the

 4   Server Test on similar grounds to the other decisions cited herein.

 5            What is clear from these decisions is that the Ninth Circuit’s 2007 Server Test was a

 6   policy-driven doctrine not found in the plain text of the Copyright Act and is one that ought to be

 7   narrowly limited to its facts. There is no sound legal or factual or policy justification for

 8   expanding the Server Test outside of search engines like Google where a user must click a

 9   hyperlink to display copyrighted material. Instagram’s motion presents no authority or factual

10   justification for such an expansion. Accordingly, the Motion should be denied.

11            C.     The Server Test is Also Inconsistent with the US Supreme Court’s Intervening
                     Decision in Aereo
12

13            The Ninth Circuit’s 2007 decision in Perfect 10 is not only inconsistent with the plain

14   language of the Copyright Act, and inapplicable to the facts of this case, but it also runs contrary

15   to subsequent Supreme Court authority that rejected the very sort of technical distinctions that

16   underpinned the Server Test in the first instance. For this reason as well, the Perfect 10 decision

17   should be limited in its application to search engines only.

18            In American Broadcasting Cos. v. Aereo, Inc., 573 U.S. 431 (2014), the Court considered

19   claims under the Copyright Act’s public performance right, which is closely related to the display

20   right. In Aereo, an Internet-based re-transmitter of over-the-air television signals argued that it

21   did not “perform the copyrighted work publicly” because each transmission technically came

22   from a miniature antenna assigned to each user and, therefore, was a “private” rather than

23   “public” performance. Id. at 443-46. The Court rejected that argument, noting that the technical

24   difference “means nothing to the subscriber. It means nothing to the broadcaster. We do not see

25   how this single difference, invisible to subscriber and broadcaster alike, could transform a

26   6
        The Goldman reading is consistent with the Supreme Court’s admonition that, to determine
     whether a work is infringed under the Copyright Act, a court must “focus on the [work] as presented
27
     to, and perceptible by” the public. N.Y. Times Co. v. Tasini, 533 U.S. 483, 499 (2001). For purposes
28   of the display right, then, it is the viewer’s experience that matters, not the internal mechanics of
     how the content is stored or retrieved.
                                                      - 13 -
         PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                               CASE NO. 3:21-CV-03778-CRB
      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 19 of 20



 1   system” from infringing to non-infringing. Id. at 444. “Viewed in terms of Congress’ regulatory

 2   objectives,” the Court asked rhetorically, “why should any of these technological differences

 3   matter?” Id. at 446. Aereo therefore provides that it is a practical, functional perspective, and not

 4   hyper technicalities, that determine whether a particular mode of content delivery is infringing or

 5   not.

 6           The Server Test that Instagram champions is wholly inconsistent with Aereo. Where a

 7   website publisher purposely constructs its website to show a copyrighted video as part of that

 8   website -- whether through HTML instructions, embed code, or “any other device or process” that

 9   has not yet been invented by tech companies like Facebook or Instagram -- it is not only the

10   website publisher’s action but ultimately the reasonable viewer’s perception that matters,

11   regardless of the physical location of the image being displayed. The Instagram embed represents

12   a “rights grab” that should be thwarted and outweighed by the Copyright Act’s exclusive bundle

13   of rights.

14   V.      CONCLUSION

15           Instagram’s Motion fails to provide any credible support in fact, law or policy argument to

16   maintain that the Server Test applies to embedding a copyright holder’s copyrighted work from

17   Instagram onto a third party website. Technologically, the Copyright Act’s text does not take into

18   account nor is it relevant where the copyrighted work is stored to trigger a violation of the display

19   right in the context of a tech company like Instagram. Instagram’s expansion of the Server Test

20   to all internet companies would lead to absurd, dubious and inequitable results, where the display

21   right would become extinguished. Enablers of infringements, such as Instagram and third party

22   online media publishers, would continue to profit from the value of copyrighted photos by merely

23   providing a hyper-technical liability shelter of judicial creation that should only be limited to

24   search engines such as Google. Visually, functionally, and practically, there is no difference

25   whatsoever between the embedded photographs on Primary Infringers’ websites and a scenario

26   where the same website uploads the file for display of the same photograph, but stores it on the

27   server of that online publisher. An ordinary Internet user does not know or care about the

28   difference and this fact should not be determinative of the outcome here for protecting the display

                                                      - 14 -
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                                  CASE NO. 3:21-CV-03778-CRB
      Case 3:21-cv-03778-CRB Document 25 Filed 08/23/21 Page 20 of 20



 1   of copyright holders.

 2          Plaintiffs respectfully submit that the Court should deny the Motion. Alternatively,

 3   should the Court grant some or all of the Motion, Plaintiffs request leave to amend.

 4
     Dated: August 23, 2021                      Respectfully submitted,
 5
                                                 CERA LLP
 6
                                                 By: /s/ Solomon B. Cera
 7                                               Solomon B. Cera
                                                 Pamela A. Markert
 8
                                                 595 Market Street, Suite 1350
 9                                               San Francisco, CA 94105
                                                 Telephone: (415) 977-2230
10                                               Email: scera@cerallp.com
                                                 Email: pmarkert@cerallp.com
11

12                                               DUNCAN FIRM, P.A.
                                                 James H. Bartolomei III
13                                               809 W. 3rd Street
                                                 Little Rock, AR 72201
14                                               Telephone: (501) 228-7600
                                                 Email: james@duncanfirm.com
15

16                                               HOBEN LAW
                                                 Bryan D. Hoben (admitted pro hac vice)
17                                               1112 Main Street
                                                 Peekskill, NY 10566
18                                               Telephone: (347) 855-4008
19                                               Email: bryan@hobenlaw.com

20                                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                                 Todd Friedman
21                                               Adrian R. Bacon
                                                 21550 Oxnard Street, Suite 780
22
                                                 Woodland Hills, CA 91367
23                                               Telephone: (877) 206-4741
                                                 Email: tfriedman@toddflaw.com
24                                               Email: abacon@toddflaw.com

25                                               Attorneys for Plaintiffs and the Proposed Class
26

27

28

                                                    - 15 -
      PLAINTIFFS’ OPPOS. TO MOTION TO DISMISS                               CASE NO. 3:21-CV-03778-CRB
